DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 10-15, 17, 19 and 21-23 of US Application No. 16/395,570 are currently pending and have been examined. Applicant amended claims 1-6, 10-15, 17 and 19, canceled claims 7-9, 16 and 20 and added claims 21-23.

Response to Arguments/Amendments
The previous objection to the specification is withdrawn. Applicant amended the abstract to render the objection moot.

The previous rejection of claims 1-6, 10-15 and 17 under 35 USC § 101 are withdrawn. Applicant amended independent claims 1 and 12 each recite “[take] an automatic vehicle control action, for each of the identified vehicles”. This limitation applies the identified judicial exceptions in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. This conclusion was discussed in the interview conducted on 26 March 2021. However, the rejection of claim 19 under § 101 is maintained. Claim 19 was not amended to include a similar limitation. The claim recites “providing instructions for each of the plurality of vehicles to perform a vehicle action corresponding to the command”. As noted in the previous rejection under § 101, this limitation is extra-solution activity and is not a processor taking affirmative control of the vehicle by restricting driving operation, as is recited in amended claims 1 and 12. Therefore, the rejection of claim 19 is maintained as indicated below. New claim 23, which depends from claim 19, does recite the processor taking affirmative control of the vehicle and is not rejected under § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 19 recites “identify a plurality of vehicles of the fleet of vehicles subject to the command, based on whether each of the plurality of vehicles is disposed within the predetermined geofence” and “provide instructions  for each of the plurality of vehicles to perform a vehicle action corresponding to the command”. These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the assistance of pen and paper. For example, identifying vehicles subject to the command may be a mental process. Finally, providing instructions may merely be providing a list, via pen and paper, of identified vehicles associated with requested commands. Therefore, these limitations are abstract ideas. Accordingly, claim 19 is directed to a judicial exception.

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
processor” and “a transceiver configured to receive, over a wireless communication network, a communication with a request for a command to be performed by the fleet of vehicles, provided that such vehicles are within a predetermined geofence”. The claim recites the processor at a high level.  The processor(s) is merely a computer used as a tool to perform the abstract idea. However, these additional elements do not integrate the judicial exception into a practical application. Further, sending and/or receiving data via a computer network is insignificant extra-solution activity. Receiving a communication using a transceiver and wireless communication network is receiving data via a computer network. Therefore, the limitation is insignificant extra-solution activity.  Claim 19 further recites “a fleet of vehicles”. However, this limitation merely generally links the use of a judicial exception to a particular field of use. Therefore, the limitation “a fleet of vehicles” does not integrate the judicial exception into a practical application. Therefore, claim 19 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
 Further, a transceiver configured to receive, over a wireless communication network, a communication with a request for a command to be performed by the fleet of vehicles, provided that such vehicles are within a predetermined geofence is well understood, routine and conventional activities previously known to the industry. See § 103 rejection of claim 19 below.
Based on the above analysis, claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 10,410,516 B1) in view of Faoro et al. (US 2008/0000959 A1, “Faoro”).

Claim Interpretation
The limitation “taking an automatic vehicle control action, for each of the identified vehicles, that simultaneously . . . restricts driving operation of each of the identified vehicles” in claims 1, 12 

Regarding claims 1 and 12, Andersson discloses systems and method for vehicle geofencing management and teaches:
a transceiver (system 350 may include communication modules – see at least c. 12, l. 18-29) configured to receive, [ ], a communication with a request for a command to be performed by a plurality of vehicles within a predetermined geofence (vehicle dynamics/preferences action module or system 356 of communication system 350 may receive command input from an authority 302 – see at least c. 12, l. 39-57; authority may remotely alter one or more features, parameters, functions and/or aspects of a particular vehicle or set of vehicles – see at least c. 4, l. 39-52; authority may define an area which may correspond to a geofenced area – see at least c. 4, l. 9-21); and 
a processor (system 350 may include processors – see at least c. 12, l. 18-29) configured to:
identify the plurality of vehicles subject to the command, based on whether each of the plurality of vehicles is disposed within the predetermined geofence (system 356 of communication system 350 may receive command input from an authority 302 related to particular vehicle, e.g., vehicle X, to produce a desired ; and 
taking an automatic vehicle control action, for each of the identified vehicles, that simultaneously and automatically restricts driving operation of each of the identified vehicles, based on instructions provided by the processor (system 356 of communication system 350 may calculate desire actuation parameters of actuators of selected vehicle for achieving the desired outcome – see at least c. 12, l. 18-29; at 440, a request may be received that includes a vehicle command – see at least Fig. 4 and c. 13, l. 52 to c. 14, l. 10; vehicle 500 includes a system for allowing a third party, such as an authority, to provide commands, instructions, and the like, including remote operation of vehicle 500 – see at least Fig. 5 and c. 14, l. 39-49; authority may issue a command resulting in an action designed to result in alteration of desired movement of one or more vehicles, such as disabling the vehicles from further movement – see at least c. 4, l. 39-52; the vehicles may be incapable of rejecting a command, i.e., automatically restrict the driving operation – see at least c. 4, l. 53-62; i.e., any vehicle in the geofence area that has received a disable vehicle command will be simultaneously restricting driving operation with all other vehicles in the geofence area that have received the disable vehicle command).

Andersson fails to teach receiving the communication over a wireless communication network. However, Andersson does further teach that communication between a vehicle 306 and an authority may be accomplished via any available and suitable communication protocol (preferably a wireless protocol). In other words, it is known in the art to perform communication via a wireless protocol. 


	
	In addition, Faoro discloses a method and system for providing signatures for machines and teaches:
taking an automatic vehicle control action, for each of the identified vehicles, that simultaneously and automatically [performs the action], based on instructions provided by the processor (a service center 20 may broadcast commands to all machines within a geographical area to send generated machine signatures – see at least ¶ [0046]).

In summary, Andersson provides for sending a command to a plurality of vehicles that alter one or more features, parameters, functions and/or aspects of the vehicles. Upon receiving the command, each vehicle may automatically execute the command. However, Andersson does not disclose that the command is sent simultaneously to each of the vehicles such that the automatic control action is performed simultaneously by the identified vehicles. However, Faoro discloses that a broadcast command may be sent to all machines of a fleet that are within a geographical region. Communication with all of the vehicles is via the same network 30 (Fig. 1). As the command is sent to all of the vehicles at the same time via the same network, the vehicles should receive the commands at substantially the same time. The combination of Andersson and Faoro thereby results in a command that is sent to all of the identified vehicles at the same time, i.e., via broadcast., such that they are received at substantially the same time.  Upon receipt of the command, the identified vehicles will automatically execute the command. Therefore, the commands will be executed at substantially the same time.  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and method for vehicle geofencing 

Regarding claim 19, Andersson discloses systems and method for vehicle geofencing management and teaches:
a fleet of vehicles (fleet of vehicles – see at least c. 3, l. 59 to c. 4, l. 8; set of vehicles – see at least c. 4, l. 39-52); and
a remote server that is remote from the fleet of vehicles (vehicle coordination and/or communication system 350 may include servers – see at least Fig. 3 and c. 12, l. 18-29), the remote server including:
a transceiver (system 350 may include communication modules – see at least c. 12, l. 18-29) configured to receive, [ ], a communication with a request for a command to be performed by the fleet of vehicles, provided that such vehicles are within a predetermined geofence (vehicle dynamics/preferences action module or system 356 of communication system 350 may receive command input from an authority 302 – see at least c. 12, l. 39-57; authority may remotely alter one or more features, parameters, functions and/or aspects of a particular vehicle or set of vehicles – see at least c. 4, l. 39-52; authority may define an area which may correspond to a geofenced area – see at least c. 4, l. 9-21); and
a processor (system 350 may include processors – see at least c. 12, l. 18-29) configured to:
identify a plurality of vehicles of the fleet of vehicles subject to the command, based on whether each of the plurality of vehicles is disposed within the predetermined geofence (system 356 of communication system 350 may receive command input from an authority 302 related to particular vehicle, e.g., vehicle X, to produce a desired outcome – see at least c. 12, l. 39-57; after defining the geofenced region, ; and
provide instructions for each of the plurality of vehicles to perform a vehicle action corresponding to the command (system 356 of communication system 350 may calculate desire actuation parameters of actuators of selected vehicle for achieving the desired outcome – see at least c. 12, l. 18-29; at 440, a request may be received that includes a vehicle command – see at least Fig. 4 and c. 13, l. 52 to c. 14, l. 10; vehicle 500 includes a system for allowing a third party, such as an authority, to provide commands, instructions, and the like, including remote operation of vehicle 500 – see at least Fig. 5 and c. 14, l. 39-49).

Andersson fails to teach receiving the communication over a wireless communication network. However, Andersson does further teach that communication between a vehicle 306 and an authority may be accomplished via any available and suitable communication protocol (preferably a wireless protocol). In other words, it is known in the art to perform communication via a wireless protocol. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and method for vehicle geofencing management of Andersson to provide for receiving communications via a wireless communication network, as further taught by Andersson, to receive communication from a remote entity such as a control authority in order to alter features, parameters or functions of a vehicle (Andersson at c. 4, l. 39-52).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. in view of Faoro, as applied to claims 1 and 12 above, and further in view of Wang et al. (US 2018/0239352 A1, “Wang”).

Regarding claims 2 and 13, Andersson fails to teach turning off respective engines of each of the identified vehicles.

However, Want discloses a system and method for operating vehicles at different degrees of automation and teaches:
turning off the respective engines of the vehicles (vehicle may be disabled by turning off engine – see at least ¶ [0020]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and method for vehicle geofencing management of Andersson and Faoro to provide for turning off the engines, as taught by Wang, to disable the vehicles (Want at ¶ [0020]; Andersson at 2:39-44).

Claims 3-5, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Faoro, as applied to claims 1 and 12 above, and further in view of Reymann et al. (US 2019/0061619 A1, “Reymann”).

Regarding claim 3, Andersson fails to teach turning on the respective engines of each of the identified vehicles.

However, Reymann teaches remote operation of non-driving functionality autonomous vehicles and teaches:
turning on the respective engines of the identified vehicles (remote solutions that allow a single vehicle operator to remotely control various non-driving functions for multiple transit vehicles – see at least ¶ [0003]; activation command may cause the autonomous vehicle to activate an ignition to turn on an engine – see at least ¶ [0024]).



Regarding claims 4 and 14, Andersson fails to teach locking the respective doors of each of the identified vehicles.

However, Reymann teaches remote operation of non-driving functionality autonomous vehicles and teaches:
locking the respective doors of each of the identified vehicles (remote solutions that allow a single vehicle operator to remotely control various non-driving functions for multiple transit vehicles – see at least ¶ [0003]; remote driver may lock the door – see at least ¶ [0040]; door controller may lock and unlock doors and may be remotely operated – see at least ¶ [0022]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and method for vehicle geofencing management of Andersson and Faoro to provide for locking doors, to prevent passengers from leaving (Reymann at ¶ [0063]).

Regarding claim 5, Andersson fails to teach unlocking the respective doors of each of the identified vehicles.

However, Reymann teaches remote operation of non-driving functionality autonomous vehicles and teaches:
unlocking the respective doors of each of the identified vehicles (remote solutions that allow a single vehicle operator to remotely control various non-driving functions for multiple transit vehicles – see at least ¶ [0003]; door controller may lock and unlock doors and may be remotely operated – see at least ¶ [0022]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and method for vehicle geofencing management of Andersson and Faoro to provide for unlocking doors, to determine if a set of doors is malfunctioning (Reymann at ¶ [0040]).

Regarding claims 11 and 18, Reymann further teaches:
confirming which of the identified vehicles have successfully performed the vehicle action (on-vehicle remote control client 422 may supply feedback to the driver about the success or failure of the command – see at least ¶ [0043]; i.e., success or failure has to be confirmed prior to supplying feedback); and
providing a report with respect to which of the identified vehicles have successfully performed the vehicle control action (on-vehicle remote control client 422 may supply feedback to the driver about the success or failure of the command – see at least ¶ [0043]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and method for vehicle geofencing management of Andersson and Faoro to provide for confirming success and providing a report, as taught by Reymann, to determine if a set of doors is malfunctioning (Reymann at ¶ [0040]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view Faoro and Reymann, as applied to claims 1 and 12, respectively, and further in view of Gilmartin et al. (US 2009/0190735 A1, “Gilmartin”).


the step of receiving the communication comprises receiving the request for the plurality of vehicles to [provide a sound] (actions may comprise providing an audible warning sound; and
automatically and simultaneously [provide the sound] of each of the identified vehicles (vehicle 500 includes a system for allowing a third party, such as an authority, to provide commands, instructions, and the like, including remote operation of vehicle 500 – see at least Fig. 5 and c. 14, l. 39-49).

Andersson fails to teach the sound being honking a horn of the vehicle. 

However, Gilmartin discloses a method and system for enhancing telematics services and teaches:
honking the respective horns of each of the identified vehicles (a user, while outside the vehicle, may provide a request, e.g., a request to activate horn – see at least ¶ [0048]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and method for vehicle geofencing management of Andersson, Faoro and Reymann to provide for receiving a request for honking a horn, as taught by Gilmartin, to allow the user to access a vehicle component, such as a horn (Gilmartin at ¶ [0002]).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Faoro, as applied to claims 1 and 12, respectively, and further in view of LaFergola et al. (US 2010/0179844 A1, “LaFergola”).

Regarding claims 10 and 17, Andersson and Faoro fail to teach but LaFergola discloses an information reporting system for managing a fleet of industrial vehicles and teaches:
determine whether each of the identified vehicles is physically capable of performing the vehicle control action (detected problems of vehicle – see at least ¶ [0073]); and providing a notification when one or more of the identified vehicles are not physically capable of performing the vehicle control action (a service technician may be alerted via e-mail that a vehicle has broken down – see at least ¶ [0070]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and method for vehicle geofencing management of Andersson and Faoro to determining if a vehicle is capable and provide a notification, as taught by LaFergola, so that work can be reassigned to other vehicles in the fleet (LaFergola at ¶ [0073]) and maintenance may be performed (¶ [0072]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Faoro, as applied to claims 1, 12 and 19, respectively, and further in view of Brady (US 2019/0357005 A1).

Regarding claims 21-23, the combination of  Andersson and Faoro further teaches:
the transceiver is configured to receive, over the wireless communication network, the communication with the request for the command to be performed by the plurality of vehicles within a particular [geofenced region]; and the processor is configured to: identify the plurality of vehicles subject to the command, based on whether each of the plurality of vehicles is disposed within the particular [geofenced region]; and take an automatic vehicle control action, for each of the identified vehicles within the particular [geofenced region], that simultaneously and automatically restricts driving operation of each of the identified vehicles within the particular [geofenced area], based on the instructions provided by the processor corresponding to the command (see rejections of claims 1, 12 and 19 above).


a particular garage (garage with corresponding geofence – see at least ¶ [0283]; geofence may be created at every location that a vehicle may be parked when not in use – see at least ¶ [0274]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined systems and method for vehicle geofencing management of Andersson and Faoro to create the geofence around a garage, as taught by Brady, to help detect theft of fleet vehicles (Brady at ¶ [0274]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668